112 F.3d 173
SEALED APPELLEES, Third Party Plaintiffs-Appellees,v.SEALED APPELLANTS, Third Party Defendants-Appellants.In re Moise S. STEEG, Jr. and Steeg & O'Connor, Petitioners.
Nos. 97-30214, 97-30244.
United States Court of Appeals,Fifth Circuit.
April 18, 1997.

Daniel J. Lund, Stephen P. Schott, New Orleans, LA, for Third Party Plaintiffs-Appellees and Respondent Jones, Walker, Waechter, Pointevent, Carrere & Denegre.
Frederick R. Bott, Joseph Lee McReynolds, Deutsch, Kerrigan & Stiles, New Orleans, LA, for Third Party Defendants-Appellants and Petitioners.
John R. Martzell, New Orleans, LA, for Lifemark Hospitals of Louisiana Inc., Respondent.
Phillip A. Wittman, Robert Evans Harrington, Stone, Pigman, Walther, Wittmann & Hutchinson, New Orleans, LA, for Liskow and Lewis, Respondent.
Eldon E. Fallon, U.S. District Judge, New Orleans, LA, pro se.
Appeal from the United States District Court for the Eastern District of Louisiana.
On Petition for Writ of Mandamus to the United States District Court for the Eastern District of Louisiana.
Before HIGGINBOTHAM, DAVIS and BENAVIDES, Circuit Judges.
PER CURIAM:


1
We are not persuaded that the discovery order entered by the district court and contested here is an appealable order.  Nor can we conclude that this order compelling production of the documents meets the demanding standard for issuing a writ of mandamus.  The preferable practice in factual patterns, such as here, is for the court to examine a sufficient number of the contested documents to insure the informed protection of the privilege protecting the thought processes of an attorney.  That examination can be conducted by the court or a special master or magistrate judge as the district court may choose.


2
We dismiss the appeal and deny the petition for writ of mandamus.  We also stay the order of production pending further order of the district court.  Our stay left, as it is, in the control of the district court is to allow the in camera examination of documents the district court may order.


3
The appeal is dismissed for want of jurisdiction, and the petition for writ of mandamus is denied.  The production order at issue is stayed pending further order of the district court.